Exhibit 32.1 Section 1350 Certification In connection with the Quarterly Report on Form 10-Q/A of FutureLand Corp (the "Company") for the quarterly period ended March 31, 2015 as filed with the Securities and Exchange Commission (the "Report"), I, Cameron Cox, Chief Executive Officer and I, Sam Talari, Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: June 26, 2015 /s/ Cameron Cox Cameron Cox Chief Executive Officer Date: June 26, 2015 /s/ Sam Talari Sam Talari Acting Chief Financial Officer This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
